 

Exhibit 10.1

EXECUTION VERSION

 

 

REGISTRATION RIGHTS AGREEMENT

Dated as of October 19, 2010

by and among

DINEEQUITY, INC.,

THE GUARANTORS LISTED ON SCHEDULE I HERETO

and

BARCLAYS CAPITAL INC.

and

GOLDMAN, SACHS & CO.

 

 



--------------------------------------------------------------------------------

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of October 19, 2010, by and among DineEquity, Inc., a Delaware corporation
(the “Company”), the guarantors listed on Schedule I hereto (the “Guarantors”)
and Barclays Capital Inc. and Goldman, Sachs & Co., as representatives (the
“Representatives”) of the several initial purchasers named in Schedule I
attached to the Purchase Agreement (as defined below) (each such initial
purchaser, an “Initial Purchaser” and, together, the “Initial Purchasers”), each
of whom has agreed to purchase the Company’s 9.5% Senior Notes due 2018 being
issued on the date hereof (the “Initial Notes”) pursuant to the Purchase
Agreement.

This Agreement is made pursuant to the Purchase Agreement, dated October 6, 2010
(the “Purchase Agreement”), by and among the Company, the Guarantors and the
Representatives. In order to induce the Initial Purchasers to purchase the
Initial Notes, the Company and the Guarantors have agreed to provide the
registration rights set forth in this Agreement. The execution and delivery of
this Agreement is a condition to the obligations of the Initial Purchasers set
forth in Section 7 of the Purchase Agreement. Capitalized terms used herein and
not otherwise defined shall have the meaning assigned to them in the Indenture,
dated as of October 19, 2010, among the Company, the Guarantors and Wells Fargo
Bank, National Association, as trustee, relating to the Initial Notes and the
Exchange Notes (the “Indenture”).

The parties hereby agree as follows:

 

SECTION 1. DEFINITIONS

As used in this Agreement, the following capitalized terms shall have the
following meanings:

Act: The Securities Act of 1933, as amended, and the rules and regulations of
the Commission promulgated thereunder.

Affiliate: As defined in Rule 144 of the Act.

Broker-Dealer: Any broker or dealer registered as such under the Exchange Act.

Business Day: Any day other than a Saturday, a Sunday or a day on which banking
institutions in the City of New York or at a place of payment are authorized or
obligated by law, regulation or executive order to be closed.

Closing Date: The date hereof.

Commission: The Securities and Exchange Commission.

Consummate: An Exchange Offer shall be deemed “Consummated” for purposes of this
Agreement upon the occurrence of (a) the filing and effectiveness under the Act
of the Exchange Offer Registration Statement relating to the Exchange Notes to
be issued in the Exchange Offer, (b) the maintenance of such Exchange Offer
Registration Statement continuously effective for, and the keeping of the
Exchange Offer open for, in each case a period not less than the Minimum



--------------------------------------------------------------------------------

Period required pursuant to Section 3(b) hereof, and (c) the delivery by the
Company to the Registrar under the Indenture of Exchange Notes in the same
aggregate principal amount as the aggregate principal amount of Initial Notes
validly tendered and not validly withdrawn by Holders thereof, and accepted for
payment by the Company, pursuant to the Exchange Offer.

Consummation Deadline: As defined in Section 3(b) hereof.

Effectiveness Deadline: The Exchange Offer Effectiveness Deadline or the Shelf
Effectiveness Deadline, as applicable.

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder.

Exchange Notes: The Company’s 9.5% Senior Notes due 2018 to be issued pursuant
to the Indenture: (i) in the Exchange Offer or (ii) as contemplated by Section 4
hereof.

Exchange Offer: The offer by the Company to exchange and issue a principal
amount of Exchange Notes (which shall be registered pursuant to the Exchange
Offer Registration Statement) equal to the outstanding principal amount of
Initial Notes that are validly tendered and not validly withdrawn by Holders
thereof, and accepted by the Company, in connection with such offer.

Exchange Offer Effectiveness Deadline: As defined in Section 3(a) hereof.

Exchange Offer Filing Deadline: As defined in Section 3(a) hereof.

Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

Filing Deadline: The Exchange Offer Filing Deadline or the Shelf Filing
Deadline, as applicable.

Holders: As defined in Section 2 hereof.

Interest Payment Date: As defined in the Initial Notes and Exchange Notes.

Participating Broker-Dealer: As defined in Section 3(c) hereof.

Prospectus: The prospectus included in a Registration Statement at the time such
Registration Statement is declared effective (including, without limitation, a
prospectus that discloses information previously omitted from a prospectus filed
as part of an effective Registration Statement in reliance upon Rule 430A or
430C under the Act), as amended or supplemented by any prospectus supplement and
by all other amendments thereto, including post-effective amendments, and all
material incorporated by reference into such Prospectus.

Recommencement Date: As defined in Section 6(d) hereof.

Registration Default: As defined in Section 5 hereof.



--------------------------------------------------------------------------------

 

Registration Statement: Any registration statement of the Company and the
Guarantors relating to (a) the registration of Exchange Notes to be offered in
the Exchange Offer or (b) the registration for resale of Transfer Restricted
Securities pursuant to the Shelf Registration Statement, in each case, (i) that
is filed pursuant to the provisions of this Agreement, (ii) including the
Prospectus included therein, and (iii) including all amendments and supplements
thereto (including post-effective amendments) and all exhibits and material
incorporated by reference therein.

Rule 144: Rule 144 promulgated under the Act.

Shelf Effectiveness Deadline: As defined in Section 4(a) hereof.

Shelf Filing Deadline: As defined in Section 4(a) hereof.

Shelf Registration Statement: As defined in Section 4 hereof.

Special Interest: As defined is Section 5 hereof.

Suspension Notice: As defined in Section 6(d) hereof.

Suspension Rights: As defined in Section 6(c)(i) hereof.

TIA: The Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa-77bbbb) as in
effect on the date of the Indenture.

Transfer Restricted Securities: Each Initial Note until the earliest to occur of
(a) the date on which such Initial Note is exchanged in the Exchange Offer by a
Person other than a Broker-Dealer for an Exchange Note entitled to be resold to
the public by the Holder thereof without complying with the prospectus delivery
requirements of the Act, (b) following the exchange by a Broker-Dealer in the
Exchange Offer of an Initial Note for an Exchange Note, the date on which such
Exchange Note is sold to a purchaser who receives from such Broker-Dealer on or
prior to the date of such sale a copy of the Prospectus contained in the
Exchange Offer Registration Statement, if so required, or such Exchange Note is
otherwise disposed of by such Broker-Dealer in accordance with the “Plan of
Distribution” in the Exchange Offer Registration Statement, (c) the date on
which such Initial Note has been disposed of in accordance with an effective
Shelf Registration Statement, (d) the date on which such Initial Note is sold to
the public pursuant to Rule 144 or (e) the date on which such Initial Note
ceases to be outstanding.

 

SECTION 2. HOLDERS

A Person is deemed to be a holder of Transfer Restricted Securities (each, a
“Holder”) whenever such Person owns Transfer Restricted Securities.

 

SECTION 3. REGISTERED EXCHANGE OFFER

(a) To the extent not prohibited by applicable law or Commission policy, rule or
regulation (after the procedures set forth in Section 6(a)(i)(x) below have been
complied with if the Company elects to comply with such Section 6(a)(i)(x) below
instead of Section 6(a)(i)(y)



--------------------------------------------------------------------------------

below), the Company and the Guarantors shall (i) cause the Exchange Offer
Registration Statement to be filed with the Commission no later than 210 days
after the issue date of the Initial Notes (such date being the “Exchange Offer
Filing Deadline”), (ii) use their commercially reasonable efforts to cause such
Exchange Offer Registration Statement to become or be declared effective no
later than 270 days after the issue date of the Initial Notes (such 270th day
being the “Exchange Offer Effectiveness Deadline”), (iii) in connection with the
foregoing, use their commercially reasonable efforts to (A) file all
pre-effective amendments to such Exchange Offer Registration Statement as may be
necessary in order to cause it to become effective, (B) file, if applicable, a
post-effective amendment to such Exchange Offer Registration Statement, and
(C) cause all necessary filings, if any, in connection with the registration and
qualification of the Exchange Notes to be made under the Blue Sky laws of such
jurisdictions as are necessary to permit Consummation of the Exchange Offer, and
(iv) as soon as reasonably practicable following the effectiveness of such
Exchange Offer Registration Statement, use their commercially reasonable efforts
to commence and Consummate the Exchange Offer. The Exchange Offer shall be on
the appropriate form permitting (i) registration of the Exchange Notes to be
offered in exchange for Initial Notes that are Transfer Restricted Securities
that are validly tendered into (and not validly withdrawn from) the Exchange
Offer by Holders and (ii) resales of Exchange Notes by Broker-Dealers that
validly tendered into (and did not validly withdraw from) the Exchange Offer
Initial Notes that such Broker-Dealer acquired for its own account as a result
of market-making activities or other trading activities (other than Initial
Notes acquired directly from the Company or any of its Affiliates), in each case
as contemplated by Section 3(c) below and provided that such Holder and
Broker-Dealer makes the representations set forth in Section 6(a)(ii) below.

(b) The Company and the Guarantors shall use their commercially reasonable
efforts to cause the Exchange Offer Registration Statement to be effective
continuously for, and shall keep the Exchange Offer open for, in each case a
period of not less than the minimum period (such minimum period, the “Minimum
Period”) required under applicable federal and state securities laws to
Consummate the Exchange Offer; provided, however, that in no event shall such
period be less than 20 Business Days. The Company and the Guarantors shall cause
the Exchange Offer to comply in all material respects with all applicable
federal and state securities laws. The Company and the Guarantors shall use
their commercially reasonable efforts to cause the Exchange Offer to be
Consummated on the earliest practicable date after the expiration of the Minimum
Period, but in no event later than 40 days or longer, if required by the federal
securities laws, after the date on which the Exchange Offer Registration
Statement has become effective (such 40th day, or such later date required by
the federal securities laws, being the “Consummation Deadline”).

(c) The Company shall include a “Plan of Distribution” section in the Prospectus
contained in the Exchange Offer Registration Statement and indicate therein that
any Broker-Dealer who holds Transfer Restricted Securities that were acquired
for the account of such Broker-Dealer as a result of market-making activities or
other trading activities (other than Initial Notes acquired directly from the
Company or any Affiliate of the Company), may exchange such Transfer Restricted
Securities pursuant to the Exchange Offer (each such Broker-Dealer that elects
to participate in the Exchange Offer, a “Participating Broker-Dealer”), provided
that such Participating Broker-Dealer makes the representations set forth in
Section 6(a)(ii) below. Such “Plan of Distribution” section shall also contain
all other information with respect to such sales



--------------------------------------------------------------------------------

by such Participating Broker-Dealers that the Commission may require in order to
permit such sales pursuant thereto, but such “Plan of Distribution” shall not
name any such Participating Broker-Dealer or disclose the amount of Transfer
Restricted Securities held by any such Participating Broker-Dealer, except to
the extent required by the Commission as a result of a change in policy, rules
or regulations after the date of this Agreement.

The Company and Guarantors shall permit the use of the Prospectus contained in
the Exchange Offer Registration Statement by such Participating Broker-Dealer to
satisfy such prospectus delivery requirement. To the extent necessary to ensure
that the Prospectus contained in the Exchange Offer Registration Statement is
available for sales of Exchange Notes by Participating Broker-Dealers, the
Company and the Guarantors agree to use their commercially reasonable efforts to
keep the Exchange Offer Registration Statement continuously effective for, and
to supplement and amend the Prospectus contained therein as required by and
subject to the provisions of Sections 6(a) and (c) (including subject to the
Suspension Rights referred to in Section 6(c)(i) below) and as required by the
Act and the policies, rules and regulations of the Commission as announced from
time to time, as applicable, in order to permit such Prospectus to be lawfully
delivered by Participating Broker-Dealers for, a period (the “Prospectus
Delivery Period”) of 180 days after the Consummation Deadline or such shorter
period as will terminate when all Transfer Restricted Securities covered by such
Registration Statement have been sold pursuant thereto. The Company and the
Guarantors shall provide sufficient copies of the latest version of such
Prospectus to such Participating Broker-Dealers, promptly upon request at any
time during the Prospectus Delivery Period.

 

SECTION 4. SHELF REGISTRATION

(a) Shelf Registration. If (i) the Company and the Guarantors are not permitted
to Consummate the Exchange Offer because the Exchange Offer is not permitted by
applicable law or Commission policy, rule or regulation (after the procedures
set forth in Section 6(a)(i)(x) below have been complied with if the Company
elects to comply with such Section 6(a)(i)(x) below instead of
Section 6(a)(i)(y) below); (ii) any Holder of Transfer Restricted Securities
notifies the Company prior to the 30th day following Consummation of the
Exchange Offer that (A) such Holder (other than an Initial Purchaser) was
prohibited by applicable law or Commission policy, rule or regulation from
participating in the Exchange Offer or (B) such Holder that participates in the
Exchange Offer may not resell the Exchange Notes acquired by it in the Exchange
Offer to the public without delivering a prospectus and the Prospectus contained
in an Exchange Offer Registration Statement is not appropriate or available for
such resales by such Holder; (iii) any Initial Purchaser so requests with
respect to the Initial Notes held by it that have the status of an unsold
allotment and are not eligible to be exchanged for Exchange Notes in the
Exchange Offer; or (iv) the Exchange Offer is not consummated by the 310th day
after the issue date of the Initial Notes, then the Company and the Guarantors,
subject to the Suspension Rights set forth in Section 6(c)(i) below, shall:

(x) use their commercially reasonable efforts on or prior to 90 days after the
earlier of (i) the date as of which the Company determines that the Exchange
Offer Registration Statement cannot be filed as a result of clause (a)(i) above,
(ii) the date on which the Company receives the notice specified in clauses
(a)(ii) and (a)(iii) above or (iii) the Business Day immediately following the
date specified in clause (a)(iv) above (90 days after such earlier date, the
“Shelf Filing



--------------------------------------------------------------------------------

Deadline”), to file a shelf registration statement pursuant to Rule 415 under
the Act (which may be an amendment to the Exchange Offer Registration Statement
(the “Shelf Registration Statement”)), covering the resale of all Transfer
Restricted Securities, and

(y) use their commercially reasonable efforts to cause such Shelf Registration
Statement to become effective on or prior to 180 days after the Shelf Filing
Deadline for the Shelf Registration Statement (such 180th day, the “Shelf
Effectiveness Deadline”); provided that in no event shall the Company and the
Guarantors be required to file the Shelf Registration Statement or have such
registration statement declared effective prior to the applicable deadlines for
the Exchange Offer Registration Statement.

If, after the Company and the Guarantors have filed an Exchange Offer
Registration Statement that satisfies the requirements of Section 3(a) above,
the Company and the Guarantors are required to use their commercially reasonable
efforts to file and cause to become effective a Shelf Registration Statement
solely because the Exchange Offer is not permitted under applicable law or
Commission policy, rule or regulation (i.e., as contemplated by clause (a)(i)
above), then the filing of the Exchange Offer Registration Statement shall be
deemed to satisfy the requirements of clause 4(a)(x) above; provided that, in
such event, the Company and the Guarantors shall remain obligated to use their
commercially reasonable efforts to cause the Shelf Registration Statement to
become effective on or prior to the Shelf Effectiveness Deadline set forth in
clause 4(a)(y) above, which for this purpose shall be calculated as 270 days
following the date as of which the Company determined that the Exchange Offer is
not permitted under applicable law or Commission policy, rule or regulation.

To the extent necessary to ensure that the Shelf Registration Statement is
available for sales of Transfer Restricted Securities by the Holders thereof
entitled to the benefit of this Section 4(a), the Company and the Guarantors
shall use their commercially reasonable efforts to keep any Shelf Registration
Statement required by this Section 4(a) continuously effective for, and to
supplement and amend the Shelf Registration Statement as required by and subject
to the provisions of Sections 6(b) and 6(c) hereof (including subject to the
Suspension Rights referred to in Section 6(c)(i) below) and as required by the
Act and the policies, rules and regulations of the Commission as announced from
time to time, for a period of at least two years (as extended pursuant to
Section 6(c)(i) or 6(d)) or until the earliest of (i) the date on which the
Transfer Restricted Securities covered by the Shelf Registration Statement are
no longer restricted securities (as defined in Rule 144 under the Act) or are
saleable pursuant to Rule 144 without limitation and (ii) the date on which all
Transfer Restricted Securities covered by such Shelf Registration Statement have
been sold pursuant thereto.

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder may include any of its Transfer Restricted
Securities in any Shelf Registration Statement pursuant to this Agreement unless
and until such Holder furnishes to the Company in writing, within 15 days after
receipt of a request therefor, the information specified in Item 507 or 508 of
Regulation S-K, as applicable, of the Act, such other information required by
Regulation S-K of the Act and such other information reasonably requested by the
Company, for use in connection with any Shelf Registration Statement or
Prospectus or preliminary Prospectus included therein. No Holder shall be
entitled to Special Interest pursuant to Section 5 hereof unless and until (and
from and after such time) such Holder shall have



--------------------------------------------------------------------------------

provided all such information. Each selling Holder agrees to promptly furnish
additional information required to be disclosed in order to make the information
previously furnished to the Company by such Holder not materially misleading and
shall promptly supply such other information as the Company may from time to
time reasonably request.

 

SECTION 5. SPECIAL INTEREST

Subject to the Suspension Rights referred to in Section 6(c)(i) below, if
(i) any Registration Statement required by this Agreement is not filed with the
Commission on or prior to the applicable Filing Deadline, (ii) any such
Registration Statement has not been declared effective by the Commission on or
prior to the applicable Effectiveness Deadline, (iii) the Exchange Offer has not
been Consummated on or prior to the Consummation Deadline, or (iv) any
Registration Statement required by this Agreement is filed and declared
effective but shall thereafter cease to be effective or fail to be usable for
its intended purpose (provided that if the Exchange Offer Registration Statement
has been filed and declared effective and the Exchange Offer is not thereafter
permitted under applicable law or Commission policy, rule or regulation, this
clause (iv) shall not result in a Registration Default if a Shelf Registration
Statement is filed and declared effective prior to the Shelf Filing Deadline and
the Shelf Effectiveness Deadline, respectively) (each such event referred to in
clauses (i) through (iv), a “Registration Default”), then the Company and the
Guarantors hereby jointly and severally agree to pay to each Holder affected
thereby, as liquidated damages (which shall be the Holders’ sole remedy for any
Registration Default), special interest over and above the interest otherwise
payable on the securities from and including the date on which any Registration
Default shall occur and to but excluding the date on which such Registration
Defaults have been cured (“Special Interest”) at a rate of (i) 0.25% per annum
from and including the date on which any Registration Default shall occur and to
but excluding the 90th day immediately following the occurrence of such
Registration Default, (ii) 0.50% per annum from and including the 91st day, and
to and including the 180th day, immediately following the occurrence of such
Registration Default, (iii) 0.75% per annum from and including the 181st day,
and to and including the 270th day, immediately following the occurrence of such
Registration Default, and (iv) 1.0% per annum from and including the 271st day
following the occurrence of such Registration Default and to but excluding the
date on which such Registration Default has been cured; provided that the
Company and the Guarantors shall in no event be required to pay Special Interest
for more than one Registration Default at any given time. Notwithstanding
anything to the contrary set forth herein, (1) upon the filing of the Exchange
Offer Registration Statement (and/or, if applicable, the Shelf Registration
Statement), in the case of clause (i) above, (2) upon the effectiveness of the
Exchange Offer Registration Statement (and/or, if applicable, the Shelf
Registration Statement), in the case of clause (ii) above, (3) upon Consummation
of the Exchange Offer, in the case of clause (iii) above, or (4) upon the filing
of a post-effective amendment to the Registration Statement or an additional
Registration Statement that causes the Exchange Offer Registration Statement
(and/or, if applicable, the Shelf Registration Statement) to again be declared
effective or made usable in the case of clause (iv) above, the Special Interest
payable with respect to the Transfer Restricted Securities as a result of such
clause (i), (ii), (iii), or (iv), as applicable, shall cease.



--------------------------------------------------------------------------------

 

All accrued Special Interest shall be paid by the Company and the Guarantors (or
the Company and the Guarantors will cause the Paying Agent to make such payment
on their behalf) to the Holders entitled thereto, in the manner provided for the
payment of interest in the Indenture, on each Interest Payment Date, as more
fully set forth in the Indenture and the Initial Notes. Notwithstanding the fact
that any securities for which Special Interest is due cease to be Transfer
Restricted Securities, all obligations of the Company and the Guarantors to pay
Special Interest with respect to such securities that accrued prior to the time
that such securities ceased to be Transfer Restricted Securities shall survive
until such time as such obligations with respect to such securities shall have
been satisfied in full.

 

SECTION 6. REGISTRATION PROCEDURES

(a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, (I) each Holder shall comply with paragraph (ii) below, and (II) the
Company and the Guarantors shall (x) comply with all applicable provisions of
Section 6(c) below, (y) use their commercially reasonable efforts to effect the
Exchange Offer and to permit the resale of Exchange Notes by Broker-Dealers that
received such Exchange Notes in exchange for the valid tender in the Exchange
Offer of Initial Notes that such Broker-Dealer acquired for its own account as a
result of its market-making activities or other trading activities (other than
Initial Notes acquired directly from the Company or any of its Affiliates) being
sold in accordance with the intended method or methods of distribution thereof
as set forth in the “Plan of Distribution” in the Exchange Offer Registration
Statement and subject to the requirement that such Broker-Dealer make the
representations set forth in Section 6(c)(ii) below, and (z) comply with all of
the following provisions:

(i) If, following the date hereof there has been announced a change in
Commission policy, rule or regulation with respect to exchange offers such as
the Exchange Offer, that in the opinion of counsel to the Company raises a
substantial question as to whether the Exchange Offer is permitted by applicable
law or Commission policy, rule or regulation, the Company and the Guarantors
hereby agree either, such choice between clause (x) and (y) below to be in the
Company’s sole discretion, to (x) seek a no-action letter or other favorable
decision from the Commission allowing the Company and the Guarantors to
Consummate an Exchange Offer for such Transfer Restricted Securities, or
(y) file, in accordance with Section 4(a)(i) hereof (including the time periods
set forth therein), a Shelf Registration Statement. In the case of clause
(x) above, if the Company elects to pursue such choice, (I) the Company and the
Guarantors hereby agree to pursue the issuance of such a decision to the
Commission staff level but shall not be required to take action not commercially
reasonable to affect a change of Commission policy and (II) in connection with
the foregoing, the Company and the Guarantors hereby agree to take all such
other commercially reasonable actions as may be requested by the Commission or
otherwise reasonably required in connection with the issuance of such decision,
including without limitation (A) participating in telephonic conferences with
the Commission, (B) delivering to the Commission staff an analysis prepared by
counsel to the Company setting forth the legal bases, if any, upon which such
counsel has concluded that such an Exchange Offer should be permitted, and
(C) diligently pursuing a resolution (which need not be favorable) by the
Commission staff.



--------------------------------------------------------------------------------

 

(ii) As a condition to its participation in the Exchange Offer, each Holder
(including, without limitation, any Holder who is a Broker-Dealer) shall
furnish, upon the request of the Company, prior to the Consummation of the
Exchange Offer, a written representation to the Company and the Guarantors
(which may be contained in the letter of transmittal contemplated by the
Exchange Offer Registration Statement) to the effect that (A) it is not an
Affiliate of the Company, (B) it is not engaged in, and does not intend to
engage in, and has no arrangement or understanding with any person to
participate in, a distribution of the Exchange Notes to be issued in the
Exchange Offer, (C) it is acquiring the Exchange Notes in its ordinary course of
business, and (D) only if such Holder is a Broker-Dealer that (x) it will
receive Exchange Notes in exchange for Initial Notes that such Broker-Dealer
acquired for its own account as a result of market making activities or other
trading activities and (y) it will deliver the Prospectus included in the
Exchange Offer Registration Statement, as required by law, in connection with
any sale of such Exchange Notes. As a condition to its participation in the
Exchange Offer each Holder using the Exchange Offer to participate in a
distribution of the Exchange Notes shall acknowledge and agree that, if the
resales are of Exchange Notes obtained by such Holder in exchange for Initial
Notes acquired directly from the Company or an Affiliate thereof, it (1) could
not, under Commission policy as in effect on the date of this Agreement, rely on
the position of the Commission enunciated in Morgan Stanley and Co., Inc.
(available June 5, 1991) and Exxon Capital Holdings Corporation (available
May 13, 1988), as interpreted in the Commission’s letter to Shearman & Sterling
dated July 2, 1993, and similar no-action letters (including, if applicable, any
no-action letter obtained pursuant to clause (i) above), and (2) must comply
with the registration and prospectus delivery requirements of the Act in
connection with a secondary resale transaction and that such a secondary resale
transaction must be covered by an effective registration statement containing
the selling security holder information required by Item 507 or 508, as
applicable, of Regulation S-K.

(iii) If and to the extent required by Commission policies and procedures, prior
to effectiveness of the Exchange Offer Registration Statement, the Company and
the Guarantors shall provide a supplemental letter to the Commission (A) stating
that the Company and the Guarantors are registering the Exchange Offer in
reliance on the position of the Commission enunciated in Exxon Capital Holdings
Corporation (available May 13, 1988), Morgan Stanley and Co., Inc. (available
June 5, 1991) as interpreted in the Commission’s letter to Shearman & Sterling
dated July 2, 1993, and, if applicable, any no-action letter obtained pursuant
to clause (i) above, (B) including a representation that the Company and
Guarantors have not entered into any arrangement or understanding with any
Person to distribute the Exchange Notes to be received in the Exchange Offer and
that, to the best of the Company’s and each Guarantor’s information and belief,
each Holder participating in the Exchange Offer is acquiring the Exchange Notes
in its ordinary course of business and has no arrangement or understanding with
any Person to participate in the distribution of the Exchange Notes received in
the Exchange Offer, and (C) making any other undertaking or representation
required by the Commission as set forth in any no-action letter obtained
pursuant to clause 6(a)(i) above, if applicable.



--------------------------------------------------------------------------------

 

(b) Shelf Registration Statement. In connection with the Shelf Registration
Statement, the Company and the Guarantors shall:

(i) comply with all the provisions of Section 6(c) below and use their
commercially reasonable efforts to effect such registration to permit the sale
of the Transfer Restricted Securities being sold in accordance with the intended
method or methods of distribution thereof (as indicated in the information
furnished to the Company pursuant to Section 4(b) hereof), and pursuant thereto
the Company and the Guarantors will prepare and file with the Commission a
Registration Statement relating to the registration on any appropriate form
under the Act, which form shall be available for the sale of the Transfer
Restricted Securities in accordance with the intended method or methods of
distribution thereof within the time periods and otherwise in accordance with
the provisions hereof, and

(ii) issue to any Holder or purchaser of Initial Notes covered by any Shelf
Registration Statement contemplated by this Agreement, upon the request of any
such Holder or purchaser, registered Initial Notes having an aggregate principal
amount equal to the aggregate principal amount of Initial Notes in the names as
such Holder or purchaser shall designate.

(c) General Provisions. In connection with any Registration Statement and any
related Prospectus required by this Agreement, the Company and the Guarantors
shall:

(i) use all commercially reasonable efforts to keep such Registration Statement
continuously effective for the period specified in Section 3 or 4 of this
Agreement, as applicable. Upon the occurrence of any event that would cause any
such Registration Statement or the Prospectus contained therein (A) to contain
an untrue statement of material fact or omit to state any material fact
necessary to make the statements therein (in the case of the Prospectus or any
supplement thereto, in the light of the circumstances under which they are made)
not misleading, or (B) not to be effective and usable for resale of Transfer
Restricted Securities during the period required by and in accordance with this
Agreement, the Company and the Guarantors shall use their commercially
reasonable efforts to file as soon as practicable (subject to the Suspension
Rights referred to below), an appropriate amendment to such Registration
Statement curing such defect, and, if Commission review is required, use their
commercially reasonable efforts to cause such amendment to be declared effective
as soon as practicable. Notwithstanding the foregoing, the Company and the
Guarantors may allow the Exchange Offer Registration Statement, at any time
after Consummation of the Exchange Offer (if otherwise required to keep it
effective), or the Shelf Registration Statement and the related Prospectus to
cease to remain effective and usable or may delay the filing or the
effectiveness of the Shelf Registration Statement if not then filed or
effective, as applicable (“Suspension Rights”), for one or more periods of 90
days in the aggregate in any twelve month period if (x) the board of directors
of the Company (or a duly-appointed committee of the board of directors having
power over the subject matter) determines in good faith that it is in the best
interests of the Company not to disclose the existence of or facts surrounding,
or that such disclosure would have a material adverse effect on the Company or,
any proposed or pending financing, acquisition, disposition, merger or other
material corporate transaction involving the Company and the Guarantors, or any
of their subsidiaries, or (y) the Prospectus contained in the Exchange Offer
Registration Statement or the Shelf Registration Statement, as the case may be,



--------------------------------------------------------------------------------

contains an untrue statement of material fact or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
180-day period referred to in Section 3(c) during which the Exchange Offer
Registration Statement is required (subject to such shorter period referred to
in Section 3(c)) to be effective and usable or the two year period referred to
in Section 4(a) hereof during which the Shelf Registration Statement is required
(subject to such shorter period referred to in Section 4(a)) to be effective and
usable shall be extended by the number of days during which such Registration
Statement was not effective or usable pursuant to the foregoing provisions
(which such extension shall be the Holders’ sole remedy for the exercise by the
Company of the Suspension Rights during the time period permitted hereunder, but
only to the extent that any suspension period does not violate the 90-day period
set forth above).

(ii) subject to the Suspension Rights set forth in Section 6(c)(i) above, use
their commercially reasonable efforts to prepare and file with the Commission
such amendments and post-effective amendments to the applicable Registration
Statement as may be necessary to keep such Registration Statement effective for
the applicable period set forth in Section 3 or 4 hereof, as the case may be;
cause the Prospectus to be supplemented by any required Prospectus supplement,
and as so supplemented to be filed pursuant to Rule 424 under the Act, and to
comply fully with Rules 424, 430A, and 462, as applicable, under the Act in a
timely manner; and comply with the provisions of the Act with respect to the
disposition of all securities covered by such Registration Statement during the
applicable period in accordance with the intended method or methods of
distribution by the sellers thereof set forth in such Registration Statement or
supplement to the Prospectus;

(iii) advise (a) each Holder whose Transfer Restricted Securities have been
included in a Shelf Registration Statement (in the case of a Shelf Registration
Statement), and (b) each Participating Broker-Dealer who has provided notice to
the Company that it will be using the Prospectus contained in the Exchange Offer
Registration Statement for resales as provided in Section 3(c) above, promptly
and, if requested by such Holder, confirm such advice in writing, (A) when the
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to any applicable Registration Statement or any
post-effective amendment thereto, when the same has become effective (other than
any amendment or supplement pursuant to the filing of a periodic report under
the Exchange Act which is incorporated by reference in such Registration
Statement), (B) of any request by the Commission for amendments to the
Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto, (C) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement
under the Act or of the suspension by any state securities commission of the
qualification of the Transfer Restricted Securities for offering or sale in any
jurisdiction, or the initiation of any proceeding for any of the preceding
purposes, and (D) of the happening of any event that requires the Company to
make changes in the Registration Statement or the Prospectus in order that the
Registration Statement or the Prospectus, any amendment or supplement thereto or
any document incorporated by reference therein do not contain an untrue
statement of material fact nor omit to state a material fact required to be
stated therein or necessary to



--------------------------------------------------------------------------------

make the statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading. If at any time the
Commission shall issue any stop order suspending the effectiveness of the
Registration Statement, or any state securities commission or other regulatory
authority shall issue an order suspending the qualification or exemption from
qualification of the Transfer Restricted Securities under state securities or
Blue Sky laws, the Company and the Guarantors shall use their commercially
reasonable efforts to obtain the withdrawal or lifting of such order at the
earliest practicable time;

(iv) subject to Section 6(d), if any event contemplated by Section 6(c)(iii)(D)
above shall exist or have occurred during the period when the Shelf Registration
Statement is required to remain effective or a prospectus is required to be
delivered by a Participating Broker-Dealer, use their commercially reasonable
efforts to prepare, subject to any applicable Suspension Rights, a supplement or
post-effective amendment to the Registration Statement or related Prospectus or
any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of Transfer
Restricted Securities, the Prospectus will not contain an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

(v) furnish to each Holder whose Transfer Restricted Securities have been
included in a Shelf Registration Statement (in the case of a Shelf Registration
Statement) in connection with such registration or sale, if any, before filing
with the Commission, copies of such Shelf Registration Statement or any
Prospectus included therein or any amendments or supplements to any such Shelf
Registration Statement or Prospectus (other than any amendment or supplement
pursuant to the filing of a periodic report under the Exchange Act which is
incorporated by reference in such Registration Statement), which documents will
be subject to the reasonable review and comment of such Holders in connection
with such sale, if any, for a period of at least three Business Days (or such
shorter time period as is practicable and of which notice is given to such
Holders), and the Company will not file any such Registration Statement or
Prospectus or any amendment or supplement to any such Registration Statement or
Prospectus (including all such documents incorporated by reference) to which
such Holders shall reasonably object within three Business Days (or such shorter
time period as is practicable and of which notice is given to such Holders)
after the receipt thereof; provided, however, that the Company and the
Guarantors need not furnish an amendment or supplement that solely names a
Holder as a selling securityholder (other than to the particular Holder so
named);

(vi) [reserved];

(vii) make available, at reasonable times, for inspection by the managing
underwriter of the disposition of Transfer Restricted Securities that have been
included in a Shelf Registration Statement and one Holder designated by Holders
of a majority in aggregate principal amount of Transfer Restricted Securities
that have been included in a Shelf Registration Statement (the “Majority
Holders” and such designated Holder, the



--------------------------------------------------------------------------------

“Designated Holder”) (in the case of a Shelf Registration Statement) and any
single counsel or accountant retained by such managing underwriter or Holder,
all financial and other records, pertinent corporate documents of the Company
and the Guarantors reasonably requested and cause the Company’s and the
Guarantors’ officers, directors and employees to supply all information
reasonably requested by such Designated Holder, counsel or accountant in
connection with such Shelf Registration Statement or any post-effective
amendment thereto subsequent to the filing thereof and prior to its
effectiveness as shall be reasonably necessary to enable them to exercise any
applicable due diligence responsibilities under Section 11 of the Act; provided
that any Holder or representative thereof requesting or receiving such
information shall agree to be bound by reasonable confidentiality agreements and
procedures with respect thereto;

(viii) if requested by any Holders whose Transfer Restricted Securities have
been included in a Shelf Registration Statement (in the case of a Shelf
Registration Statement) in connection with such registration or sale, promptly
include in any Registration Statement or Prospectus, pursuant to a supplement or
post-effective amendment if necessary, such information as such Holders may
reasonably request to have included therein, including, without limitation,
information relating to the “Plan of Distribution” of the Transfer Restricted
Securities and the use of the Registration Statement or Prospectus for market
making activities; and make all required filings of such Prospectus supplement
or post-effective amendment as soon as practicable after the Company is notified
of the matters to be included in such Prospectus supplement or post-effective
amendment;

(ix) furnish to each Holder, upon request, whose Transfer Restricted Securities
have been included in a Shelf Registration Statement (in the case of a Shelf
Registration Statement) in connection with such registration or sale, without
charge, at least one copy of the Registration Statement, as first filed with the
Commission, and of each amendment thereto (other than any amendment pursuant to
the filing of a periodic report under the Exchange Act which is incorporated by
reference in such Registration Statement, not including documents incorporated
by reference therein and exhibits (including exhibits incorporated therein by
reference), unless requested by such Holder;

(x) deliver to each Holder whose Transfer Restricted Securities have been
included in a Shelf Registration Statement (in the case of a Shelf Registration
Statement) without charge, as many copies of the Prospectus (including each
preliminary prospectus) and any amendment or supplement thereto as such Holders
reasonably may request; the Company and the Guarantors hereby consent to the use
(in accordance with law and subject to Section 6(d) hereof and any Suspension
Rights) of the Prospectus and any amendment or supplement thereto by each
selling Holder in connection with the offering and the sale of the Transfer
Restricted Securities covered by the Prospectus or any amendment or supplement
thereto;

(xi) upon the request of the Majority Holders or an “underwriter” (in each case
in the case of a Shelf Registration Statement), enter into such commercially
reasonable and customary agreements (including an underwriting agreement), and
make such representations and warranties, and take all such other commercially
reasonable and



--------------------------------------------------------------------------------

customary actions in connection therewith in order to expedite or facilitate the
disposition of the Transfer Restricted Securities pursuant to such Shelf
Registration Statement, all to such extent as may be customarily and reasonably
requested by such Majority Holders or underwriter; provided, that, the Company
and the Guarantors shall not be required to enter into any such agreement more
than once with respect to all of the Transfer Restricted Securities and may
delay entering into such agreement if the Board of Directors of the Company
determines in good faith that it is in the best interests of the Company not to
disclose the existence of or facts surrounding, or that such disclosure would
have a material adverse effect on the Company or, any proposed or pending
financing, acquisition, disposition, merger or other material corporate
transaction involving the Company and the Guarantors, or any of their
subsidiaries. In connection with the entering into of any such agreement, the
Company and the Guarantors shall:

(A) upon the request of any Holder, furnish (or in the case of paragraphs
(2) and (3), use their commercially reasonable efforts to cause to be furnished)
to each such Holders and any underwriter (in each case, in the case of the Shelf
Registration Statement), upon the effectiveness of the Shelf Registration
Statement:

(1) a certificate, dated such date, signed on behalf of the Company and each
Guarantor by (x) the Chief Executive Officer or any Vice President, and (y) a
principal financial or accounting officer of the Company and such Guarantor,
confirming, as of the date thereof, covering such customary matters as such
Holders may reasonably request but consistent with the matters set forth in the
officers’ certificate delivered pursuant to Section 7 of the Purchase Agreement;

(2) an opinion, dated the date of Consummation of the Exchange Offer or the date
of effectiveness of the Shelf Registration Statement, as the case may be, of
counsel for the Company and the Guarantors in customary form and covering such
customary matters as such Holder may reasonably request but consistent with the
matters covered in the opinion delivered pursuant to Section 7 of the Purchase
Agreement; and

(3) a customary comfort letter, dated the date of effectiveness of the Shelf
Registration Statement from the Company’s independent accountants, in the
customary form and covering matters of the type customarily covered in comfort
letters to underwriters in connection with underwritten offerings, but
consistent with the matters set forth in the comfort letters delivered pursuant
to Section 7(e) of the Purchase Agreement; and

(B) deliver such other commercially reasonable and customary documents and
certificates as may be reasonably requested by the selling Holders to evidence
compliance with the matters covered in clause (A) above and with any customary
conditions contained in any agreement entered into by the Company and the
Guarantors pursuant to this clause (xi);



--------------------------------------------------------------------------------

 

(xii) in the case of a Shelf Registration Statement, cooperate with the selling
Holders and their counsel in connection with the registration and qualification
of the Transfer Restricted Securities under the securities or Blue Sky laws of
such jurisdictions as the selling Holders may request and do any and all other
acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Transfer Restricted Securities covered by the applicable
Registration Statement; provided, however, that the Company and the Guarantors
shall not be required to register or qualify as a foreign corporation where it
is not now so qualified or to take any action that would subject it to the
service of process in suits or to taxation, other than as to matters and
transactions relating to the Registration Statement, in any jurisdiction where
it is not then so subject;

(xiii) in the case of a Shelf Registration Statement, in connection with any
sale of Transfer Restricted Securities that will result in such securities no
longer being Transfer Restricted Securities, cooperate with the Holders to
facilitate the timely preparation and delivery of certificates representing
Transfer Restricted Securities to be sold and not bearing any restrictive
legends; and to register such Transfer Restricted Securities in such
denominations and such names as the selling Holders may request at least three
Business Days prior to the closing of such sale of Transfer Restricted
Securities;

(xiv) use their commercially reasonable efforts to cause the disposition of the
Transfer Restricted Securities covered by the Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to enable the seller or sellers thereof to consummate the
disposition of such Transfer Restricted Securities, subject to the proviso
contained in clause (xii) above;

(xv) provide a CUSIP number for all Transfer Restricted Securities not later
than the effective date of a Registration Statement covering such Transfer
Restricted Securities and provide the Trustee under the Indenture with
certificates for the Transfer Restricted Securities which are in a form eligible
for deposit with the Depository Trust Company;

(xvi) otherwise use their commercially reasonable efforts to comply in all
material respects with all applicable rules and regulations of the Commission,
and make generally available to its security holders with regard to any
applicable Registration Statement, as soon as practicable, a consolidated
earnings statement meeting the requirements of Rule 158 under the Act (which
need not be audited) covering a twelve-month period beginning after the
effective date of the Registration Statement (as such term is defined in
paragraph (c) of Rule 158 under the Act); and

(xvii) cause the Indenture to be qualified under the TIA not later than the
effective date of the first Registration Statement required by this Agreement
and, in connection therewith, cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for such Indenture to be
so qualified in accordance



--------------------------------------------------------------------------------

with the terms of the TIA; and execute and use their commercially reasonable
efforts to cause the Trustee to execute, all documents that may be required to
effect such changes and all other forms and documents required to be filed with
the Commission to enable such Indenture to be so qualified in a timely manner.

(d) Restrictions on Holders. Each Holder agrees by acquisition of a Transfer
Restricted Security that, upon receipt of the notice referred to in
Section 6(c)(i) or 6(c)(iii)(C) or any notice from the Company of the existence
of any fact or the occurrence or happening of any event of the kind described in
Section 6(c)(iii)(D) hereof (in each case, a “Suspension Notice”), such Holder
will forthwith discontinue disposition of Transfer Restricted Securities
pursuant to the applicable Registration Statement until (i) such Holder has
received copies of the supplemented or amended Prospectus contemplated by
Section 6(c)(iv) hereof, or (ii) such Holder is advised in writing by the
Company that the use of the Prospectus may be resumed, and has received copies
of any additional or supplemental filings that are incorporated by reference in
the Prospectus (in each case, the “Recommencement Date”). Each Holder receiving
a Suspension Notice hereby agrees that it will either (i) destroy any
Prospectuses, other than permanent file copies, then in such Holder’s possession
which have been replaced by the Company with more recently dated Prospectuses,
or (ii) deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies, then in such Holder’s possession of the Prospectus
covering such Transfer Restricted Securities that was current at the time of
receipt of the Suspension Notice. The 180-day period referred to in Section 3(c)
during which the Exchange Offer Registration Statement is required (subject to
such shorter period referred to in Section 3(c)) to be effective and usable or
the two year period referred to in Section 4(a) hereof during which the Shelf
Registration Statement is required (subject to such shorter period referred to
in Section 4(a)) to be effective and usable shall be extended by a number of
days equal to the number of days in the period from and including the date of
delivery of the Suspension Notice to but not including the Recommencement Date.

 

SECTION 7. REGISTRATION EXPENSES

All expenses incurred by the Company and the Guarantors in connection with their
performance of or compliance with this Agreement will be borne by the Company,
regardless of whether a Registration Statement becomes effective, including
without limitation: (i) all registration and filing fees and expenses; (ii) all
fees and expenses of compliance with federal securities and state Blue Sky or
securities laws; (iii) all expenses of printing (including printing certificates
for the Exchange Notes to be issued in the Exchange Offer and printing of
Prospectuses), messenger and delivery services and telephone; (iv) all fees and
disbursements of counsel for the Company and the Guarantors and one counsel for
all of the Holders of Transfer Restricted Securities selected by the Holders of
a majority in principal amount of Transfer Restricted Securities being
registered; (v) all application and filing fees in connection with listing the
Exchange Notes on a national securities exchange or automated quotation system
pursuant to the requirements hereof; and (vi) all fees and disbursements of
independent certified public accountants of the Company and the Guarantors
(including the expenses of any special audit and comfort letters required by or
incident to such performance); provided, however, that in no event shall the
Company or the Guarantors be responsible for any underwriting discounts,
commissions or fees or transfer taxes attributable to the sale or other
disposition of Transfer Restricted Securities.



--------------------------------------------------------------------------------

 

The Company will, in any event, bear its and the Guarantors’ internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expenses of any annual
audit and the fees and expenses of any Person, including special experts,
retained by the Company or the Guarantors.

(b) In connection with any Shelf Registration Statement, the Company and the
Guarantors will reimburse the Holders of Transfer Restricted Securities who are
selling or reselling Initial Notes or Exchange Notes pursuant to the “Plan of
Distribution” contained in the Shelf Registration Statement for the reasonable
fees and disbursements of not more than one counsel for all of the Holders of
Transfer Restricted Securities selected by the Holders of a majority in
principal amount of Transfer Restricted Securities being registered.

 

SECTION 8. INDEMNIFICATION

(a) The Company and the Guarantors agree, jointly and severally, to indemnify
and hold harmless each Holder, its directors, officers and each Person, if any,
who controls (within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act) such Holder, from and against any and all losses, claims, damages,
liabilities or expenses, (including without limitation, any legal or other
expenses incurred in connection with investigating or defending any matter,
including any action that could give rise to any such losses, claims, damages,
liabilities or expenses) caused by any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement,
preliminary prospectus or Prospectus, Free Writing Prospectus or any “issuer
information” (as defined in Rule 433 of the Securities Act) filed or required to
be filed pursuant to Rule 433(d) under the Securities Act (or any amendment or
supplement thereto), or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a preliminary prospectus or Prospectus, in
the light of the circumstances under which they were made) not misleading,
except insofar as such losses, claims, damages, liabilities or expenses are
caused by an untrue statement or omission or alleged untrue statement or
omission that is based upon information relating to any of the Holders or any
underwriter furnished in writing to the Company by or on behalf of any of the
Holders or underwriter.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company and the Guarantors, and their respective directors and
officers, and each Person, if any, who controls (within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act) the Company or the
Guarantors, to the same extent as the foregoing indemnity from the Company and
the Guarantors set forth in section (a) above, but only with reference to
information relating to such Holder furnished in writing to the Company by or on
behalf of such Holder expressly for use in any Registration Statement,
preliminary prospectus or Prospectus, Free Writing Prospectus or any “issuer
information” (as defined in Rule 433 of the Securities Act) filed or required to
be filed pursuant to Rule 433(d) under the Securities Act (or any amendment or
supplement thereto). In no event shall any Holder, its directors, officers or
any Person who controls such Holder be liable or responsible for any amount in
excess of the amount by which the total amount received by such Holder with
respect to its sale of Transfer Restricted Securities pursuant to a Registration
Statement exceeds (i) the amount paid by such Holder for such Transfer
Restricted Securities plus (ii) the amount of any damages that such Holder has
otherwise paid or become liable to pay by reason of any untrue or alleged untrue
statement or omission or alleged omission.



--------------------------------------------------------------------------------

 

(c) In case any action shall be commenced involving any person in respect of
which indemnity may be sought pursuant to Section 8(a) or 8(b) (the “indemnified
party”), the indemnified party shall promptly notify the person against whom
such indemnity may be sought (the “indemnifying party”) in writing and the
indemnifying party shall assume and control the defense of such action,
including the employment of counsel reasonably satisfactory to the indemnified
party and the payment of all fees and expenses of such counsel, as incurred
(except that in the case of any action in respect of which indemnity may be
sought pursuant to both Sections 8(a) and 8(b), a Holder shall not be required
to assume and control the defense of such action pursuant to this Section 8(c),
but may employ separate counsel and participate in the defense thereof, but the
fees and expenses of such counsel, except as provided below, shall be at the
expense of the Holder). Any indemnified party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of the indemnified
party unless (i) the employment of such counsel has been specifically authorized
in writing by the indemnifying party, (ii) the indemnifying party has failed to
assume the defense of such action or employ counsel reasonably satisfactory to
the indemnified party, or (iii) the named parties to any such action (including
any impleaded parties) include both the indemnified party and the indemnifying
party, and the indemnified party has been advised by such counsel that there may
be one or more legal defenses available to it which are different from or
additional to those available to the indemnifying party (in which case the
indemnifying party shall not have the right to assume the defense of such action
on behalf of the indemnified party). In any such case, the indemnifying party
shall not, in connection with any one action or separate but substantially
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one separate firm of attorneys (in addition to any local counsel) for
all indemnified parties and all such fees and expenses shall be reimbursed as
they are incurred. Such firm shall be designated in writing by the Majority
Holders, in the case of the parties indemnified pursuant to Section 8(a), and by
the Company and Guarantors, in the case of parties indemnified pursuant to
Section 8(b). The indemnifying party shall indemnify and hold harmless the
indemnified party from and against any and all losses, claims, damages,
liabilities and expenses by reason of any settlement of any action effected with
its written consent but shall not be liable for any settlement effected without
its written consent. No indemnifying party shall, without the prior written
consent of the indemnified party (which consent shall not be unreasonably
withheld), effect any settlement or compromise of, or consent to the entry of
judgment with respect to, any pending or threatened action in respect of which
the indemnified party is or could have been a party and indemnity or
contribution may be or could have been sought hereunder by the indemnified
party, unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability on claims that
are or could have been the subject matter of such action, and (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act, by or on behalf of the indemnified party.

(d) If the indemnification provided for in this Section 8 is unavailable to an
indemnified party in respect of any losses, claims, damages, liabilities or
expenses referred to therein, then each indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses,



--------------------------------------------------------------------------------

claims, damages, liabilities or expenses (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Guarantors, on the one hand, and the Holders, on the other hand, from their sale
of Transfer Restricted Securities, or (ii) if the allocation provided by clause
8(d)(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
8(d)(i) above but also the relative fault of the Company and the Guarantors, on
the one hand, and of the Holder, on the other hand, in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of the Company and the Guarantors, on the one hand, and of
the Holder, on the other hand, shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or such Guarantor, on the one hand, or by the Holder, on
the other hand, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8(c) hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.

The Company, the Guarantors and each Holder agree that it would not be just and
equitable if contribution pursuant to this Section 8(d) were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 8, no Holder, its directors, its
officers or any Person, if any, who controls such Holder shall be required to
contribute, in the aggregate, any amount in excess of the amount by which the
total amount received by such Holder with respect to the sale of Transfer
Restricted Securities pursuant to a Registration Statement exceeds the sum of:
(i) the amount paid by such Holder for such Transfer Restricted Securities plus
(ii) the amount of any damages that such Holder has otherwise paid or become
liable to pay by reason of any untrue or alleged untrue statement or omission or
alleged omission. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 8(d) are several in
proportion to the respective principal amount of Transfer Restricted Securities
held by each Holder hereunder and not joint.

 

SECTION 9. RULE 144A AND RULE 144

The Company and each Guarantor agrees with each Holder, for so long as any
Transfer Restricted Securities remain outstanding, during any period in which
the Company or such Guarantor is not subject to Section 13 or 15(d) of the
Exchange Act, to make available, upon request of any Holder, to such Holder or
beneficial owner of Transfer Restricted Securities in connection with any sale
thereof and any prospective purchaser of such Transfer Restricted Securities
designated by such Holder or beneficial owner, the information required by Rule
144A(d)(4) under the Act in order to permit resales of such Transfer Restricted
Securities pursuant to Rule 144A under the Act.



--------------------------------------------------------------------------------

 

SECTION 10. MISCELLANEOUS

(a) Remedies. The Company and the Guarantors acknowledge and agree that any
failure by the Company and/or the Guarantors to comply with their respective
obligations under Sections 3 and 4 hereof may result in material irreparable
injury to the Initial Purchasers or the Holders for which there is no adequate
remedy at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of any such failure, the Initial Purchasers or
any Holder may obtain such relief as may be required to specifically enforce the
Company’s and the Guarantors’ obligations under Sections 3 and 4 hereof. In any
action for specific performance, the Company and the Guarantors agree to waive
the defense that a remedy at law would be adequate.

(b) No Inconsistent Agreements. The Company and any Guarantor will not, on or
after the date of this Agreement, enter into any agreement with respect to its
securities that is inconsistent with the rights granted to the Holders in this
Agreement or otherwise conflicts with the provisions hereof. The Company and any
Guarantor have not previously entered into, nor is currently a party to, any
agreement granting any registration rights with respect to its securities to any
Person that would require such securities to be included in any Registration
Statement filed hereunder. The rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of the Company’s and the Guarantors’ securities under any agreement in
effect on the date hereof.

(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless (i) in the case of Section 5 and this
Section 10(c)(i), the Company has obtained the written consent of Holders of all
outstanding Transfer Restricted Securities, and (ii) in the case of all other
provisions hereof, the Company has obtained the written consent of Holders of a
majority of the outstanding principal amount of Transfer Restricted Securities
(excluding Transfer Restricted Securities held by the Company or its
Affiliates). Notwithstanding the foregoing, a waiver or consent to departure
from the provisions hereof that relates exclusively to the rights of Holders
whose Transfer Restricted Securities are being tendered pursuant to the Exchange
Offer, and that does not affect directly or indirectly the rights of other
Holders whose Transfer Restricted Securities are not being tendered pursuant to
such Exchange Offer, may be given by the Majority Holders of the Transfer
Restricted Securities subject to such Exchange Offer.

(d) Additional Guarantors. The Company shall cause any of its Restricted
Subsidiaries (as defined in the Indenture) that becomes, prior to the
consummation of the Exchange Offer, a Guarantor in accordance with the terms and
provisions of the Indenture to become a party to this Agreement as a Guarantor.

(e) Third Party Beneficiary. The Holders shall be third party beneficiaries to
the agreements made hereunder between the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent they may deem such enforcement
necessary or advisable to protect its rights or the rights of Holders hereunder.



--------------------------------------------------------------------------------

 

(f) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, facsimile, e-mail
PDF or air courier guaranteeing overnight delivery:

(i) if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture; and

(ii) if to the Company or the Guarantors, at the address set forth below (or at
such other address as may be specified by the Company or the Guarantors, notice
of which is given in accordance with the provisions of this Section 10(f)):

DineEquity, Inc.

450 North Brand Boulevard

Glendale, California 91203

Attention: General Counsel

(Fax: 818-637-5361)

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue

Los Angeles, California 90071

Attention: Rodrigo A. Guerra, Jr.

(Fax: 213-621-5217)

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if sent by facsimile or e-mail PDF; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

(g) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders; provided that nothing herein shall be deemed to permit any assignment,
transfer or other disposition of Transfer Restricted Securities in violation of
the terms hereof or of the Purchase Agreement or the Indenture. If any
transferee of any Holder shall acquire Transfer Restricted Securities in any
manner, whether by operation of law or otherwise, such Transfer Restricted
Securities shall be held subject to all of the terms of this Agreement, and by
taking and holding such Transfer Restricted Securities such Person shall be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement, including the restrictions on resale set
forth in this Agreement and, if applicable, the Purchase Agreement, and such
Person shall be entitled to receive the benefits hereof.



--------------------------------------------------------------------------------

 

(h) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(i) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(j) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAW RULES THEREOF.

(k) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(l) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted with respect to the Transfer
Restricted Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

(m) Underwritten Offerings. No Holder may participate in any underwritten
offering hereunder except in the case of a Shelf Registration Statement and only
if (a) the Company gives its prior written consent to such underwritten
offering, (b) the managing underwriter or underwriters thereof shall be
designated by the Majority Holders of Transfer Restricted Securities to be
included in such offering, provided that such designated managing underwriter or
underwriters is or are reasonably acceptable to the Company, (c) each Holder
participating in such underwritten offering agrees to sell such Holder’s
Transfer Restricted Securities on the basis provided in any underwriting
arrangements approved by the persons entitled selecting the managing underwriter
or underwriters hereunder and (d) each Holder of Transfer Restricted Securities
participating in such underwritten offering completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

(Signature Pages Follow.)



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

DINEEQUITY, INC. By:   /s/ John F. Tierney Name:   John F. Tierney Title:  
Chief Financial Officer

[Registration Rights Agreement]



--------------------------------------------------------------------------------

 

INTERNATIONAL HOUSE OF PANCAKES, LLC

By: DineEquity, Inc., its Sole Member

By   /s/ John F. Tierney   Name: John F. Tierney   Title: Chief Financial
Officer

 

IHOP FRANCHISE COMPANY, LLC By   /s/ Julia A. Stewart   Name: Julia A. Stewart  
Title: Chief Executive Officer

 

IHOP FRANCHISING, LLC By   /s/ Julia A. Stewart   Name: Julia A. Stewart  
Title: Chief Executive Officer

 

IHOP HOLDINGS, LLC By   /s/ Julia A. Stewart   Name: Julia A. Stewart   Title:
Chief Executive Officer

 

IHOP IP, LLC By   /s/ Julia A. Stewart   Name: Julia A. Stewart   Title: Chief
Executive Officer

 

IHOP PROPERTY LEASING, LLC By   /s/ Julia A. Stewart   Name: Julia A. Stewart  
Title: Chief Executive Officer

[Registration Rights Agreement]



--------------------------------------------------------------------------------

 

IHOP PROPERTY LEASING II, LLC By   /s/ Julia A. Stewart   Name: Julia A. Stewart
  Title: Chief Executive Officer

 

IHOP PROPERTIES, LLC By   /s/ Julia A. Stewart   Name: Julia A. Stewart   Title:
Chief Executive Officer

 

IHOP REAL ESTATE, LLC By   /s/ Julia A. Stewart   Name: Julia A. Stewart  
Title: Chief Executive Officer

 

IHOP TPGC, LLC By   /s/ Julia A. Stewart   Name: Julia A. Stewart   Title:
Manager

 

APPLEBEE’S INTERNATIONAL, INC. By   /s/ Rebecca R. Tilden   Name:   Rebecca R.
Tilden   Title:   Vice President, Secretary and Deputy General Counsel

 

ACM CARDS, INC. By   /s/ Rebecca R. Tilden   Name: Rebecca R. Tilden   Title:
Vice President, Secretary and Treasurer

[Registration Rights Agreement]



--------------------------------------------------------------------------------

 

APPLEBEE’S UK LLC By   /s/ Rebecca R. Tilden   Name: Rebecca R. Tilden   Title:
Vice President, Secretary and Treasurer

 

APPLEBEE’S ENTERPRISES LLC By   /s/ Rebecca R. Tilden   Name: Rebecca R. Tilden
  Title: Vice President, Secretary and Treasurer

 

APPLEBEE’S FRANCHISING LLC By   /s/ Rebecca R. Tilden   Name: Rebecca R. Tilden
  Title: Vice President, Secretary and Treasurer

 

APPLEBEE’S HOLDINGS LLC By   /s/ Rebecca R. Tilden   Name: Rebecca R. Tilden  
Title: Vice President, Secretary and Treasurer

 

APPLEBEE’S HOLDINGS II CORP. By   /s/ Rebecca R. Tilden   Name: Rebecca R.
Tilden   Title: Vice President, Secretary and Treasurer

 

APPLEBEE’S IP LLC By   /s/ Rebecca R. Tilden   Name: Rebecca R. Tilden   Title:
Vice President, Secretary and Treasurer

[Registration Rights Agreement]



--------------------------------------------------------------------------------

 

APPLEBEE’S RESTAURANTS KANSAS LLC By   /s/ Rebecca R. Tilden   Name: Rebecca R.
Tilden   Title: Vice President, Secretary and Treasurer

 

APPLEBEE’S RESTAURANTS MID-ATLANTIC LLC By   /s/ Rebecca R. Tilden   Name:
Rebecca R. Tilden   Title: Vice President, Secretary and Treasurer

 

APPLEBEE’S RESTAURANTS NORTH LLC By   /s/ Rebecca R. Tilden   Name: Rebecca R.
Tilden   Title: Vice President, Secretary and Treasurer

 

APPLEBEE’S RESTAURANTS TEXAS LLC By   /s/ Rebecca R. Tilden   Name: Rebecca R.
Tilden   Title: Vice President, Secretary and Treasurer

 

APPLEBEE’S RESTAURANTS VERMONT, INC. By   /s/ Rebecca R. Tilden   Name: Rebecca
R. Tilden   Title: Vice President, Secretary and Treasurer

 

APPLEBEE’S RESTAURANTS, INC. By   /s/ Rebecca R. Tilden   Name: Rebecca R.
Tilden   Title: Vice President, Secretary and Treasurer

[Registration Rights Agreement]



--------------------------------------------------------------------------------

 

APPLEBEE’S RESTAURANTS WEST LLC

By: APPLEBEE’S ENTERPRISES LLC,

its sole Member

By:   /s/ Rebecca R. Tilden   Name: Rebecca R. Tilden   Title: Vice President,
Secretary and Treasurer

 

APPLEBEE’S SERVICES, INC. By   /s/ Rebecca R. Tilden   Name: Rebecca R. Tilden  
Title: Vice President, Secretary and Deputy General Counsel

 

NEIGHBORHOOD INSURANCE, INC. By   /s/ Rebecca R. Tilden   Name: Rebecca R.
Tilden   Title: President

[Registration Rights Agreement]



--------------------------------------------------------------------------------

 

BARCLAYS CAPITAL INC.

GOLDMAN, SACHS & CO.

As representatives of the several Initial Purchasers named in Schedule I of the
Purchase Agreement

By:   BARCLAYS CAPITAL INC. By   /s/ Spencer Hart   Name: Spencer Hart   Title:
Managing Director

 

By:   GOLDMAN, SACHS & CO. By   /s/ Goldman, Sach & Co.   Name:   Title

[Registration Rights Agreement]



--------------------------------------------------------------------------------

 

SCHEDULE I

LIST OF GUARANTORS

International House of Pancakes, LLC

IHOP Franchise Company, LLC

IHOP Franchising, LLC

IHOP Holdings, LLC

IHOP IP, LLC

IHOP Property Leasing, LLC

IHOP Property Leasing II LLC

IHOP Properties, LLC

IHOP Real Estate, LLC

IHOP TPGC, LLC

ACM Cards, Inc.

Applebee’s UK, LLC

Applebee’s Enterprises LLC

Applebee’s Franchising LLC

Applebee’s Holdings II Corp.

Applebee’s Holdings, LLC

Applebee’s IP LLC

Applebee’s International, Inc.

Applebee’s Restaurants Kansas LLC

Applebee’s Restaurants Mid-Atlantic LLC

Applebee’s Restaurants North LLC

Applebee’s Restaurants Texas LLC

Applebee’s Restaurants Vermont, Inc.

Applebee’s Restaurants, Inc.

Applebee’s Restaurants West LLC

Applebee’s Services, Inc.

Neighborhood Insurance, Inc.